Citation Nr: 1634135	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left ankle/Achilles surgery with tendonitis and calcaneal spur (left ankle).

2.  Entitlement to an initial compensable rating for scars, left ankle/Achilles surgery with tendonitis and calcaneal spur associated with status post left ankle Achilles surgery with tendonitis and calcaneal spur (scars).


REPRESENTATION

Veteran represented by:	Timothy M. Klob, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2014 rating decision, the RO assigned a temporary total rating for convalescence from May 8, 2014 through July 2014.  38 C.F.R. § 4.30.  The 10 percent rating was continued effective August 1, 2014.

In the October 2013 substantive appeal, the Veteran did not identify whether he would like a Board hearing.  A hearing clarification letter was sent in May 2015; however, the Veteran failed to respond.  The Board finds that no hearing was requested.

This appeal was previously remanded by the Board in July 2015.

The issue of entitlement to an initial compensable rating for scars is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's left ankle approximates marked limitation of motion.

CONCLUSION OF LAW

The criteria for an initial 20 percent rating for the left ankle disability have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a Diagnostic Code 5215-5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

This appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2011 and September 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

 Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Musculoskeletal disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5270-5274.  The Veteran's left ankle disability is rated pursuant to DC 5271 by analogy.

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  A 20 percent rating is the highest rating available under this DC.

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Ratings are also available for ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of os calcis or astragalus (DC 5273), and Astragalectomy (DC 5274).

B.  Analysis

The Veteran seeks an initial rating in excess of 10 percent for his left ankle disability.  For the reasons that follow, the Board finds that an initial 20 percent rating is warranted for marked limitation of motion.

The VA examinations of record have shown that the Veteran's left ankle presents, at worst, 10 degrees of dorsiflexion and 25 degrees of plantar flexion, to include on repetition; there has been no evidence of painful motion.  See September 2015 VA examination report; March 2011 VA examination report.  The Board has considered whether the Veteran's reported flare-ups of pain and swelling, tenderness, and subjective complaints of weakness, stiffness, giving way, lack of endurance, locking, and fatigability cause additional functional loss beyond that represented by his objective range of motion findings.  While examination reports have found that these symptoms do not cause additional functional loss or limitation of motion; the Board recognizes that the Veteran, his spouse, and his mother-in-law have credibly reported that the symptoms interfere with physical activity, to include athletics as well as performing chores such as yard work and more rudimentary acts such as standing, walking, and climbing stairs.  During examinations the Veteran has also noted that he cannot run and there is severe pain on walking and jumping.  The Veteran's wife also noted that when he goes to play golf he will return with the ankle being swollen to twice its normal size.  In consideration of these symptoms, as well as the objective range of motion testing results, the Board finds that the Veteran's left ankle disability more nearly approximates marked limitation of motion, corresponding to a 20 percent rating pursuant to DC 5271.  38 U.S.C.A.     § 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.14; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.

A disability rating in excess of 20 percent is not available pursuant to DC 5271.  The Board has considered whether the Veteran may be eligible for a higher rating pursuant to an alternative DC for rating the ankle.  The evidence of record, however, does not show that his left ankle presents ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274, respectively, are not applicable.  The Board notes that the left ankle exhibits degenerative changes and therefore it has also considered whether a higher rating is warranted pursuant to DC 5003; however, a 20 percent rating is the highest available under that DC and the assignment of a separate rating would be considered pyramiding because that DC directs to rate limitation of motion of a joint under the specific DC if compensable.  38 C.F.R. §§ 4.14, 4.71a.

The Board has also reviewed the Veteran's temporary total rating for convalescence.  The evidence confirms that the Veteran did undergo a surgical procedure on the left ankle on May 8, 2014 and that he was assigned a period of convalescence after the procedure for 6-8 weeks.  Accordingly, the Board finds that the temporary total rating for convalescence from May 8, 2014 through July 2014 is appropriate.  38 C.F.R. § 4.30.  The Veteran's 20 percent rating should be continued effective August 1, 2014.

The Board has considered whether further staging of the Veteran's disability rating is warranted; however, it finds that the Veteran's left ankle has consistently approximated this level of severity throughout the appeal period.  Thus, additional staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extraschedular consideration may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Here, the Veteran's primary symptoms and functional effects have been considered by the rating schedule.  Additional functional limitation beyond the objective range of motion measurements has also been considered in accordance with DeLuca and Mitchell.  The Board notes that lay statements from the Veteran and his spouse show that the Veteran's ankle problems have resulted in extra-schedular symptoms of weight gain and depression.  The Board acknowledges that both of these symptoms are not contemplated by the rating schedule; however, there are no other indicia of an exceptional or unusual disability picture, as could be indicated by marked interference with employment or frequent hospitalizations.  Accordingly, the second element of Thun is not met.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321.

Lastly, the Board has considered the impact of the left ankle disability on the Veteran's employment picture.  Lay evidence indicates that upon discharge from active service the Veteran sought to be a police officer, however his disability prevented him from meeting the physical requirements of such a position.  While the Board recognizes that this was undoubtedly difficult for the Veteran, the evidence indicates that he is employed in a full-time position at night and attends school during the day.  Accordingly, the Board finds that entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board finds that, with the exception of the temporary total rating for convalescence from May 8, 2014 through July 2014, a 20 percent rating is warranted for the entire period on appeal pursuant to DC 5271.


ORDER

An initial 20 percent rating for left ankle disability is granted.


REMAND

The Veteran also seeks an initial compensable rating for his scars.  This issue was remanded by the Board in July 2015 so that the Veteran could be afforded a new VA examination to determine the present severity of the disability.  A review of the subsequent September 2015 Scars/Disfigurement Disability Benefits Questionnaire shows that the examiner only considered a single scar that was the result of the Veteran's May 2014 surgery.  The Board notes that the Veteran actually had two additional scars from a prior surgery for which service-connection was originally granted.  Accordingly, the examination report is inadequate to decide the claim.  Remand is required so that all of the Veteran's left ankle scars may be evaluated.

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left ankle scars.  The entire claims file must be reviewed in conjunction with the examination.

The examiner should describe all symptomatology and functional effects related to the surgical scars of the Veteran's left ankle.  The examiner should indicate whether the scars are painful and whether they are unstable.  The examiner should also measure the area of the scars and determine whether they are deep or superficial.

The record indicates that there should be three surgical scars on the left ankle, and so all three must be evaluated.  

A complete rationale must be provided for all opinions.  The rationale should consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


